Barnard, R. J.:
There is no merit in this appeal. Tbe plaintiff brought an action against tbe defendant for assault and battery and false imprisonment. At tbe first trial be was nonsuited. Hpon appeal to tbe General Term tbe nonsuit was set aside and a new trial granted, “ costs to abide event.” Upon the second trial tbe plaintiff obtained a verdict for ten dollars. Hpon this verdict be taxed tbe costs of tbe appeal to tbe General Term and entered judgment. Tbe Special Term ordered tbe retaxation of tbe costs and directs that there shall be no more costs than damages included in tbe judgment. Tbe order was right. Tbe event upon which tbe costs of tbe appeal depended was an event which should entitle tbe plaintiff to costs by law. That event never happened to him to an extent greater in all than ten dollars.
Order affirmed, with costs and disbursements.
Gilbert and Dykman, JJ\, concurred.
Ordered accordingly.